Exhibit 99.2 FOR IMMEDIATE RELEASE CONTACT: Delta Air Lines Corporate Communications 404-715-2554 American Express Desiree Fish 212-640-4761, desiree.c.fish@aexp.com Delta and American Express Announce Multiyear Extension for Co-Branded SkyMiles Credit Card Agreementprovides Delta with more than $2 billion in combined incremental liquidity and contract enhancements Agreement to result in expanded opportunities for American Express across Co-brand credit card, Membership Rewards, merchant services and travel ATLANTA and NEW YORK, Dec. 9, 2008 – Delta Air Lines (NYSE: DAL) and American Express (NYSE: AXP) today announced a multiyear extension of their exclusive Co-brand Credit Card partnerships.The companies have offered a portfolio of card products since 1996 that provide valuable opportunities to earn and redeem Delta SkyMiles®.The multiyear extension allows continued expansion of the program with positive benefits to both Delta and American Express. The companies also agreed to extensions of their other partnership arrangements, including American Express Membership Rewards, merchant acceptance and travel. As part of the broad-based partnership agreement, Delta will receive an immediate $1 billion boost to its liquidity from a purchase of SkyMiles.Delta expects to receive an additional $1 billion from contract improvements through 2010. In return, American Express will be able to grow the value of its Co-brand Cards and the Membership Rewards program.American Express cardmembers will be offered expanded options for booking travel on the world’s largest airline.In addition, American Express will have the opportunity to increase merchant acceptance in more places in the Midwest region of the United States. “As Delta integrates the Northwest WorldPerks program into Delta SkyMiles, our extended agreement with American Express offers continued financial benefits for both companies,” said Delta President Edward H. Bastian. “Pairing the world’s premier airline loyalty program with the world-class American Express brand continues a history of offering superior and innovative programs for our customers.” “Working with Delta since the early ‘90s has helped us strengthen Cardmember loyalty and build substantial amounts of business,” said Jud Linville, president and CEO of American Express Consumer Services. “Our Delta Co-brand Cards are among our most successful products, and we are delighted to build on this position following Delta’s recent acquisition of Northwest.This is a great opportunity to expand in the Midwest, extend popular Membership Rewards options with new routes, and enhance unique Co-brand card offers like the ability to redeem miles for any seat, any time on the world’s largest airline.” In late 2009, Delta plans to merge Northwest WorldPerks with SkyMiles to create the world’s premier airline loyalty program and a consolidated co-brand credit card program.Northwest WorldPerks co-brand cardholders can continue to earn WorldPerks miles just as they do today on their U.S. Bank issued cards, and all WorldPerks miles earned prior to integration will be safe and transferred in full to Delta SkyMiles when the two programs are integrated. Delta plans to continue its longstanding partnership with U.S. Bank through their existing corporate relationships including merchant acquiring, an expanded debit card program and corporate lending. The award-winning Delta SkyMiles program offers members multiple mileage-earning opportunities when flying Delta, Delta Shuttle®, the Delta Connection® carriers, Delta AirElite® and other SkyTeam® airlines.Now in its 27th year, SkyMiles is one of the longest-running and most successful loyalty programs in the travel industry.It was named “Best Domestic Frequent Flyer program” for 2007 and 2008 by readers of Executive Traveler magazine and “Best Frequent Flyer Program” for 2006 and 2007 by Business Traveler magazine.The program also received top honors for “Best Bonus Promotion” from InsideFlyer magazine at the 2007 Freddie Awards.
